HOUCK, J.
CONTRACTS.
(150 15) One is not incapacitated to make and execute a lease or deed merely because of advanced years or physical infirmities, unless such age and resulting infirmities impair his mental faculties until he is unable properly, intelligently, and fairly to protect his property rights.
REAL ESTATE.
(510 Dj) The same rules as to mental capacity apply to deeds and other written instruments, such as leases, as apply to wills.
(510 Dj) Where grantor has sufficient intellect to understand in a general way the nature, effect, and immediate consequences of transaction, and he consents to it, it is valid and -binding, and cannot be set aside for lack of mentality.
(510 Dj) A deed will be declared void, where the evidence discloses that grantor lacked mental capacity to transact business or make deed.
(510 Dj) Generally, senility, eccentricity, or even partial impairment of mental faculties is not necessarily sufficient to incapacitate one to make a lease, deed, or other written instrument, if he has sufficient mental capacity to comprehend nature of transaction and protect his own interest.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.